Citation Nr: 0505078	
Decision Date: 02/23/05    Archive Date: 03/04/05	

DOCKET NO.  02-04 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a movement disorder 
with severe spasmodic torticollis and tremor of the right 
upper extremity.


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had active service from July 20, 1962, to 
August 17, 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
VARO in Chicago, Illinois, that denied entitlement to the 
benefit sought.  The matter was previously before the Board 
in October 2003, at which time it was remanded for further 
development.  The case has been returned to the Board for 
appellate review.

For reasons which will be set forth below, the appeal is 
being remanded to the RO by way of the Appeals Management 
Center in Washington, D.C.  The VA will notify the appellant 
should further action be required.


REMAND

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall  v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall, the United States Court of Appeals for 
Veterans Claims (Court) held that "where...the remand orders 
of the Board...are not complied with, the Board itself errs 
in failing to ensure compliance."  Id.  The Court's holding 
would seem to require that the Board ensure that development 
undertaken by the Board is completed.  

In this case, unfortunately the VA neurologist who conducted 
the August 2004 neurological examination of the veteran did 
not answer all the questions that were asked of him in the 
remand.  The physician did not indicate whether or not the 
veteran's neurological disability was hereditary or 
congenital.  Further, the physician did not express an 
opinion as to whether or not the veteran's movement disorder 
had been aggravated by the appellant's several weeks of 
active service.  The physician commented that the movement 
disorder most likely began three years prior to service, but 
did not provide an opinion as to whether there had been 
aggravation of the preexisting disorder by the several weeks 
of the appellant's active service in 1962. 

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should forward the claims file 
to the examiner who conducted the August 
2004 neurological examination.  After 
reviewing the claims folder, the examiner 
should provide an opinion as to whether 
it is at least as likely as not 
(50 percent probability) that the 
appellant's currently diagnosed movement 
disorder was aggravated by the 
appellant's several weeks of active 
service in 1962.  The examiner should 
provide the complete rationale for any 
opinion expressed.  If the examiner is 
not available, another competent medical 
professional should review the claims 
file and provide the necessary opinion 
and rationale.  

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought remains denied, the appellant 
should be provided with a supplemental 
statement of the case and be provided 
with a reasonable period of time in which 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	JOHN L. PRICHARD   
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

